Case 1:19-cv-01278-RBW Document 50-4 Filed 01/07/20 Page 1 of 2




                   Exhibit D
         Case 1:19-cv-01278-RBW Document 50-4 Filed 01/07/20 Page 2 of 2



From: Enlow, Courtney D. (CIV) <Courtney.D.Enlow@usdoj.gov>
Sent: Friday, January 3, 2020 4:55 PM
To: Tobin, Charles D. (DC) <TobinC@ballardspahr.com>; Matt Topic <matt@loevy.com>; FOIA Team
<foia@loevy.com>
Subject: Leopold v. DOJ/CNN v. FBI

⚠ EXTERNAL
Good afternoon Chuck and Matt,

Pursuant to the Court’s Order, Dkt. 47, attached please find “a list of all of the individuals who were
interviewed by the FBI in relation to Special Counsel Mueller’s investigation into Russian interference in
the 2016 United States presidential election and for whom a FD-302 form was created,” which
“include[s] the total volume of the typewritten narratives associated with these individuals’ FD-302
forms.”

The FBI has redacted certain names from the list because revealing the names could affect the FBI’s
pending operational sensitivities, potentially reveal protected federal grand jury information, or infringe
on individuals’ privacy interests in not being associated with a criminal investigation. See Stern v. FBI,
737 F.2d 84, 91–92 (D.C. Cir. 1984). As you are aware, the FBI has not yet processed all the 302s on this
list. Until processing is complete, it is not feasible to determine whether some of the redactions may be
lifted in the future. Once the 302s have been processed, the FBI may be in a position to release the
names of certain interviewees that are currently redacted on this list.

The FBI has diligently worked to ensure the list is complete and correct, but has very recently discovered
an erroneous entry on page 33. The FBI has redacted an entry for a 302 that should not have been
included on the list. Removal of that erroneous entry results in a total page count (for the typewritten
narrative portions of the 302s) of 5368. The FBI continues to review the list to ensure that the
remainder of the list is complete and correct. If the FBI discovers any additional errors, I will provide a
corrected list to you.

Best regards,
Courtney


Courtney Enlow
Trial Attorney
U.S. Department of Justice
Civil Division, Federal Programs Branch
1100 L Street, N.W., Room 12102
Washington, D.C. 20005
(202) 616-8467
courtney.d.enlow@usdoj.gov
